DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 10/8/19 are acceptable.

Allowable Subject Matter
Claims 1 and 3-22 are allowed over the cited prior art of record.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record fails to disclose or suggest a filter module for a power conversion device  including the limitation “wherein, when the capacitor module is accommodated in the first space and the inductor module is accommodated in the second 35space, the negative-electrode side bus bar of the capacitor module is arranged on the inductor module side“ in addition to other limitations recited therein.

Claim 3 is allowed because the prior art of record fails to disclose or suggest a  filter module for a power conversion device including the limitation “wherein, when the positive-electrode side bus bar and the negative-electrode side bus bar are connected to the plurality of capacitor elements, the positive-electrode terminal and the negative-electrode terminal are arranged to cross in three-dimension with each other“ in addition to other limitations recited therein.

Claim 4 is allowed because the prior art of record fails to disclose or suggest a  filter module for a power conversion device including the limitation “ wherein the case member comprises a case fixing portion with which the case member is fixed to the power conversion device, and wherein the negative-electrode terminal is fixed to the power conversion device together with the case fixing portion“ in addition to other limitations recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF D BERHANE/Primary Examiner, Art Unit 2838